Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such where the cinnamate compound is applied.  Currently the method steps only reciting providing a cinnamate compound.  Claims 1-5 are rejected for depending on rejected claim 1.
Claims 8 and 9 recite use of a fungicide without setting forth any steps involved in the process.  Therefore, the claims are incomplete and fail to define the scope of the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8 and 9 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  The claims are directed to the use of the fungicide in claims 6 and 7 rather than a process, machine, manufacture or compositions of matter and therefore fails to comply with one of the categories of patentable inventions.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sunnerheim et al. (WO 02/15691; February 28, 2002) in view of Hamburger et al. (WO 2017/220565; published December 28, 2017).
Applicant’s Invention
Applicant claims a method of controlling fungal disease comprising providing a cinnamate compound selected from ethyl 3-(3’,4’-dimethoxy phenyl) acrylate (ethyl 3’, 4’-dimethoxyl cinnamate).

    PNG
    media_image1.png
    164
    334
    media_image1.png
    Greyscale

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-5, Sunnerheim et al. teach a cinnamate compound of formula (I) for protecting conifer sapling protection against insect attack (abstract; page 3, lines 14-25).  

    PNG
    media_image2.png
    277
    443
    media_image2.png
    Greyscale
 wherein the ~ bond is a double bond; R1, R4, R5, R6 and R7 are H; R2 and R3 are methoxy and R8 is ethyl (page 4, lines 1-22).  The compounds can treat pine bark to protect against weevils (page 14, lines 5-14).  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sunnerheim et al. do not teach a method of controlling fungal disease to control powdery mildew in peppers tomatoes and/or eggplants.  It is for this reason Hamburger et al. is joined.
Hamburger et al. teach cinnamate fungicide derivatives of formula (I) which has similar core structure (abstract).

    PNG
    media_image3.png
    151
    223
    media_image3.png
    Greyscale
Wherein the compounds have strong inhibitory activity against downy mildew, P.infestans, and blight in tomatoes (column 2, lines 44-61) wherein R3 are selected from OCH3, R4 is H and R1 
    PNG
    media_image4.png
    119
    358
    media_image4.png
    Greyscale
(column 3, line 1 through column 4, line 36).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Sunnerheim et al. and Hamburger et al. teach cinnamate compounds applied to plants.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Sunnerheim et al. and Hamburger et al. to control mildew and blight in tomato with ethyl 3’, 4’-dimethoxyl cinnamate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Sunnerheim et al. and Hamburger et al. to apply ethyl 3’, 4’-dimethoxyl cinnamate to plants to control mildew since .  

Claims 6-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Daniels (US 2011/0263420; published October 27, 2011) in view of Lurik et al. (Synergists of insecticides.III, Synthesis of ethyl cis-(3,4-methylenedioxy)cinnamate, Volume 9, Issue 6, pages 367-371).
Applicant’s Invention
Applicant claims a fungicide comprising ethyl 3-(3’,4’-methylene dioxy phenyl) acrylate (ethyl 3’, 4’-methylene dioxy cinnamate) and hymexazol or metalaxyl.
 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 6-9, Daniel teach methods of improving plant growth applying neonicotinoids and pyrethroids in combination with the fungicide hymexazol and at least one fungicide different from hymexazol and  with further pesticides and/or fungicides (abstract; claims 1, 8, 18,26 and 27).    The fungicide different from hymexazol includes metalaxyl [0020].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Daniels does not teach ethyl 3’, 4’-methylene dioxy cinnamate.  It is for this reason Lurik et al. is added.
Lurik et al. teach methylenedioxybenzene of the ethyl ester of trans-(3,4-methylenedioxy) cinnamic acid has considerable synergy (page 367).  The compounds display synergy when mixed with pyrethrins against house flies (page 369).  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Daniels and Lurik et al. teach compositions comprising insecticides.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Daniels and Lurik et al. combine hymexazol with ethyl 3’, 4’-methylene dioxy cinnamate to form a pesticide formulation with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Daniels and Lurik et al. to formulate a single pesticide formulation comprising 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /JOHANN R RICHTER/          Supervisory Patent Examiner, Art Unit 1617